Third District Court of Appeal
                               State of Florida

                           Opinion filed April 17, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2411
   Lower Tribunal Nos. 17-11762; 16-18158; 16-17619; 16-20175 & 16-20177
                             ________________


                             Francisco Ventura,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Jose L. Fernandez and Marisa Tinkler-Mendez, Judges.

      Francisco Ventura, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

      PER CURIAM.

      The trial court’s order denying Appellant’s motion to dismiss on the basis of

Stand-Your-Ground immunity, which was entered after an evidentiary hearing, is
affirmed. The appeals of the orders denying the motion to dismiss for violations of

Brady v. Maryland, 373 U.S. 83 (1963), the motion to protect all of the accused’s

constitutional rights, and the motion to identify subject matter jurisdiction are

dismissed for lack of jurisdiction.

      Affirmed.




                                        2